Citation Nr: 0613251	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-12 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984 
and from January 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not been manifested 
by muscle spasm on extreme forward bending or forward flexion 
of the back of no more than 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding.

2.  The service-connected post-traumatic headaches are not 
been shown to be productive of prostrating attacks.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

2.  The criteria for an increased rating for post-traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8199-8100 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been established for lumbosacral 
strain and post-traumatic headaches.  These disorders are 
each rated as 10 percent disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The Lumbosacral Strain

Service connection for low back strain was granted by the RO 
in July 1994 and a 10 percent disability rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 10 
percent schedular rating was continued by an August 1995 
rating, the veteran disagreed with this determination in 
August 1995, and this appeal ensued.

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its 
August 2005 supplemental statement of the case.  Accordingly, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a 40 percent 
rating was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

As noted above, this appeal arises from a August 1995 rating 
decision which continued the 10 percent schedular evaluation 
for the veteran's low back strain.  This determination was 
based on a September 1995 report of VA examination which 
noted that the veteran complained of back pain which radiates 
along the posterior aspect of the left thigh.  Objective 
findings included malalignment of the axial skeleton.  
Forward bending of the lumbar vertebrae was to 80 degrees, 
backward extension was to 15 degrees, lateral flexion of the 
thoracic vertebrae was to 35 degrees to the left and 30 
degrees to the right, and rotation of the lumbar vertebrae 
was 35 degrees bilaterally.  The diagnosis was history of 
post-traumatic low back pain syndrome with complaints of 
intermittent left sciatica.  A September 1994 report of X-ray 
examination of the lumbar spine was normal.  The report 
provides evidence against the veteran's claim for an 
increased by clearly finding that the criteria for the higher 
rating has not been meet. 

A November 1995 report of VA examination reflects that the 
veteran complained of constant low back pain with tingling 
into the left leg.  Examination of the lumbar spine revealed 
no limitation of mobility, negative straight leg raising, and 
ability to rise on toes and rock back on heels without 
distress.  The diagnosis was lumbosacral strain.  Again, the 
report provides evidence against the veteran's claim for an 
increased by clearly finding that the criteria for the higher 
rating has not been meet. 

A December 1996 report of X-ray examination of the 
lumbosacral spine included an impression of negative 
lumbosacral spine.  

A June 1997 report of magnetic resonance imaging (MRI) of the 
lumbar spine included an impression of asymmetric central and 
left paramedian disc protrusion at L5-S1 with mass effect on 
perineural structures.  Remainder of the lumbar spine is 
unremarkable.  

During his October 1998 hearing before a hearing officer at 
the RO, the veteran reported that, as a correctional officer, 
he is on his feet for prolonged periods of time and 
experiences constant back pain.  

An October 1998 report of VA fee basis examination reflects 
the veteran complaints of continuous spinal pain on the left 
side which goes into his left leg as well as weakness, 
fatigue, lack of endurance, and stiffness with prolonged 
standing.  Musculoskeletal examination revealed some pain on 
motion characterized as a burning in his left lumbar region.  
Tenderness, characterized as a burning sensation, on the left 
lumbar spine area down to the thigh was also noted.  The 
musculature on the back and the veteran's posture were 
normal.  Range of motion of the lumbar spine was flexion to 
90 degrees, extension to 20 degrees, and right lateral 
flexion to 20 degrees.  These movements were accompanied by 
complaints of a burning sensation and pain.  The examiner 
noted additional limitation of motion of the lumbar spine due 
to pain.  Neurological examination was noted as abnormal.  
The veteran's muscle power was 4/5 and his sensory 
examination was normal.  Finally, the examiner noted that the 
veteran did not comply with the request to obtain necessary 
tests, thus, a definitive diagnosis could not be provided.  

An October 1998 report of VA fee basis neurological 
consultation notes that the veteran had no paravertebral 
muscle spasm and his pain was off to the left side in the 
region of the left posterior superior iliac crest, probably 
indicating a sacroiliitis in that area.  Sensation was intact 
and he had excellent movement of his back in all directions.  
It is noted that the veteran complained of pain at about 90 
degrees of forward bending.  The diagnosis was low back 
strain.  

A June 2002 report of routine VA follow up examination notes 
that the veteran reported radiculopathy to the left leg.  
Examination revealed normal musculoskeletal tone and strength 
and left paraspinal TTP (thrombotic thrombocytopenic 
purpura).  No gross sensory or motor deficit was 
demonstrated.  The assessment included low back pain.  

The Board acknowledges the veteran's statements that he 
experiences constant low back pain which radiates into his 
left leg and that these symptoms increase in severity with 
prolonged standing.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself even constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board must find that, as a whole, the post-service 
medical records with the greatest probative weight provide a 
great deal of evidence against the veteran's claim.  The 
Board must find that the impairment associated with the 
veteran's service connected lumbosacral sprain do not satisfy 
either the old or the new criteria for a schedular rating in 
excess of 10 percent.  Specifically, it is noted that, 
although some limitation of motion is demonstrated, it is not 
shown that the veteran has forward flexion of the back of no 
more than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees and there is 
no evidence of muscle spasm or guarding.  Thus, there is no 
medical evidence to demonstrate that the veteran's lumbar 
spine disability warrants a rating in excess of 10 percent 
under the revised diagnostic codes for rating spinal 
disabilities.  

As for application of the former rating criteria for spine 
disorders, the medical evidence does not show lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position in 
order to warrant a rating in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior 
to September 26, 2003.  In fact, some of the highly probative 
medical evidence would provide evidence against a finding of 
ten percent for the service connected disorder.  

Inasmuch as the evidence essentially finds normal range of 
motion with some functional loss due to pain, moderate 
limitation of motion is not shown and there is no basis for 
awarding a disability rating in excess of 10 percent for the 
veteran's service-connected low back strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, as in effect prior to 
September 26, 2003.

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the veteran's lumbar spine impairment 
warrants a disability rating in excess of 10 percent.

Given the absence of a finding of greater than mild 
limitation in range of motion and as the record otherwise 
indicates that the 10 percent rating already in effect 
adequately compensates the veteran for the level of 
impairment demonstrated, the assignment of a schedular 
evaluation in excess of 10 percent is not found to be 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, or 
DeLuca.  In addition, there is no showing of frequent periods 
of hospital care for treatment of low back pain or a marked 
interference with employment directly related thereto, so as 
to warrant an increased evaluation for low back pain on an 
extraschedular basis.

Insofar as the evidence may suggest an increase in 
symptomatology of the veteran's low back strain, such 
increase is not adequately demonstrated by objective medical 
evidence.  Without considering pain, the current evaluation 
could not be justified based on the objective medical record.

Review of the claims file reflects that the veteran was 
scheduled to undergo VA examination of his claimed disorders 
in March 2005; however, he failed to report for such 
examination.  The evidence of record also reflects that the 
veteran's failure to report for these examinations may be due 
to his reactivation into military service, though this is not 
clear.  

In any event, the failure of the veteran to attend the 
examination will not be used as a basis to deny this claim.  
Further, the Board finds that the current medical record 
requires no additional examination.  The veteran is free to 
request reevaluation of his disorder upon his separation from 
service.


Post-Traumatic Headaches

Service connection for post-traumatic headaches was granted 
by the RO in August 1995 and a zero percent disability rating 
was assigned under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100, for migraine headaches.  
Diagnostic Code "8199" represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  In this 
case, 8100 under migraine headache.  The Board has considered 
all other diagnostic codes and finds Diagnostic Code 8100 to 
be the most appropriate code to evaluate the veteran's claim.  
The veteran disagreed with the zero percent initial 
evaluation for his post-traumatic headaches.  By a February 
1997 rating decision, the schedular rating for this disorder 
was increased to 10 percent disabling.  The veteran continued 
to disagree with the assigned evaluation and this appeal 
ensued.

In an appeal of an initial rating (such this one), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, a 10 percent evaluation is assigned for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  A 30 percent 
evaluation may be assigned for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a.

A review of the medical data reveals that the veteran's 
service-connected post-traumatic headaches warrant no more 
than a 10 percent disability evaluation.  Id.  The veteran 
has consistently complained of headaches and stated that 
these headaches are relieved with the use of painkillers.  
Specifically, during his October 1998 RO hearing, the veteran 
testified that he suffers from at least two big ones per 
month.  However, VA examinations conducted in September 1994, 
November 1995, and October 1998 do not show that these 
headaches have resulted in incapacitating episodes or time 
lost from work.  Specifically, the October 1998 examination 
report notes that, despite his headaches, the veteran 
reported that he is still able to work as a correctional 
officer, so his headaches certainly are not 
"incapacitating".  The diagnosis was headaches by history 
that are most likely tension headaches.  

Inasmuch as the veteran's headaches have not been shown to 
result in prostrating attacks, a 30 percent evaluation cannot 
be granted.  Such a rating would necessitate prostrating 
attacks at least once a month.  Such level of headache 
disability has not been demonstrated.  Post-service medical 
records, which do not support a finding that the veteran has 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months, as a whole do 
not support such a finding.  Under this regulatory provision, 
again, the veteran is not entitled to an evaluation in excess 
of 10 percent for his service-connected post-traumatic 
headaches.  Id.

The subjective nature of the veteran's headaches makes 
evaluation of this condition difficult.  In evaluating this 
disability, however, the Board must also note that the 
veteran seeks almost no treatment for this disability.  While 
the veteran seeks an increased evaluation for his service-
connected headaches, a series of examinations have failed to 
find the veteran's condition to be either moderately 
disabling, severely disabling, or productive of prostration.  
The objective medical evidence of record would not support a 
finding of a 30 percent evaluation under Diagnostic 
Code 8100.  A detailed review of the medical evidence of 
record shows little treatment of the veteran's headaches.  
Further, the veteran himself, in a series of statements 
provided to the VA over several years, makes little reference 
to the service-connected headache condition.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 whether or not raised 
by the veteran.  However, there is no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of headaches not 
contemplated in the currently assigned 10 percent rating 
permitted under the applicable rating criteria.

The Board notes that the veteran's headache disability does 
not appear to have fluctuated markedly since the effective 
date of service connection in May 1993.  Thus, a staged 
disability rating is not warranted.  See Fenderson, supra.

In view of the foregoing, the Board finds that the currently 
assigned 10 percent ratings adequately reflect the clinically 
established impairment experienced by the veteran with 
respect to his lumbosacral strain and post-traumatic 
headaches.  As the preponderance of the evidence is against 
the claims for ratings higher than 10 percent for lumbosacral 
strain and post-traumatic headaches, respectively, the 
benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the August 2005 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

The Board observes that notice was not provided before the 
August 1995 rating decision.  However, the RO did furnish 
VCAA notice to the veteran regarding these issues in March 
2005.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issues addressed in the August 1995 rating 
decision, such that defect as to timing was cured.  Moreover, 
the March 2005 letter to the veteran essentially asked him to 
provide, pursuant to 38 C.F.R. § 3.159(b)(1), any evidence in 
his possession that was pertinent to the appeal.  Id. at 121.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
he has been afforded him numerous VA examinations as well as 
a hearing before a hearing officer in connection with these 
claims.  Moreover, the veteran was scheduled to undergo 
another VA examination in March 2005 but he did not report 
for such examination.  Based on the medical evidence, the 
Board finds that an additional examination is not needed to 
fully and fairly adjudicate this case.  The veteran has not 
identified any additional evidence pertinent to the appeal.  
There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  A further delay in the 
adjudication of this case, based on cases and laws that did 
not exist at the time the veteran filed his claims and will 
not provide a basis to grant his claims, does not serve the 
interests of the veteran or the VA.  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims. 

In this regard, it is noted that the veteran's claims have 
been pending for more than ten years, since 1995, and were 
initiated prior to the enactment of the VCAA.  Thus, inasmuch 
as the appellant has not been prejudiced by the Board's 
adjudication of his claims and prejudice has not been alleged 
by or on behalf of the appellant, the Board finds that, after 
pursuing his claims for over ten years, he is entitled to 
resolution of these claims.  

ORDER

A disability rating greater than 10 percent for lumbosacral 
strain is denied.

An initial disability rating in excess of 10 percent for 
post-traumatic headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


